DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al. (2014/0292954) (hereinafter Hirabayashi et al.).
Regarding Claim 1, Hirabayashi et al. teaches a liquid discharging head (56C, 56M, 56Y, 56K, Fig. 1) comprising: a pressure chamber (218, Fig. 6) configured to apply a pressure to a liquid so as to discharge the liquid from a nozzle (281, Fig. 6) [Paragraph 0116]; a descender (220, Fig. 6) arranged to overlap, in a plan view, with the nozzle (281, Fig. 6) and communicating the pressure chamber (218) and the nozzle (281) with each other: at least one return throttle channel (227, Fig. 6) connected to the descender (220) [Paragraph 0016]; and a return manifold (228.Fig. 6) which communicates with the at least one return throttle channel (228) and which is configured to receive the liquid not having been discharged from the nozzle (281), wherein a cross section of the descender (220) orthogonal to a depth direction of the descender (220) is a non-circular shape having a major axis and a minor axis [Paragraphs 0151-0155, see also Figs. 9A-9B]; and the at least one return throttle channel (227) is connected to at least one of a first end side of the minor axis and a second end side, opposite to the first end side, of the minor axis [Paragraphs 0151-0155].

Regarding Claim 2, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), wherein the non-circular shape is an oval shape [Paragraphs 0153-0155].


Regarding Claim 3, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), where the non-circular shape is a rhombic shape in which the major axis and the minor axis are diagonal lines, of the rhombic shape, orthogonal to each other [Paragraphs 0151-0155, see Figs. 9A-9B].

Regarding Claim 4, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), where the at least one return throttle channel (227) has a bent part (227A, Fig. 9B) [see Fig. 9B].

Regarding Claim 5, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), wherein the at least one return throttle channel (227) extends linearly [see Fig. 9B].

Regarding Claim 6, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), wherein the at least one return throttle channel (227) extends orthogonally to an extending direction of the return manifold (228) [Paragraph 0116], see Fig. 6].

Regarding Claim 7, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), wherein the descender (220) has a first part located on an upper side in the depth direction and a second part located on a lower side in the depth direction [see Figs. 6 and 9A), a cross section orthogonal to the depth direction of the first part being the non-circular shape and a cross-section orthogonal to the depth direction of the second part being a circular shape [Paragraph 0154].

Regarding Claim 7, Hirabayashi et al. teaches the liquid discharging head (56C, 56M, 56Y, 56K), wherein the at least one return throttle channel (227) is connected to at least one of a first end of the minor axis and a second end, opposite to the first end, of the minor axis [Paragraphs 0151-0155].
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853